/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is an Allowance for claims on the merits in response to the application filed on 01/11/2021.
Claims 10-20 have been added.
Claims 1-20 remain pending in this application and are allowed.

The Terminal Disclaimer filed 01/11/2021 is acknowledged. 



Allowable Subject Matter
Claims 1-20 are allowed

Reason for Allowance
The following is the Examiner’s statement for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claim 41 of the invention anticipated or obvious:
Woycik et al., U.S. Patent Number. 8,660,906, (discussing the computer-based ordering system for ordering goods and services).
Toth., U.S. Pub. 2003/0078793, (discussing the virtual server for placing an order a remote location).
Casati et al., Dynamic and adaptive composition of e-services: Information Systems; Volume 26, Issue 3, May 2001, Pages 143-163. https://www.sciencedirect.com/science/article/pii/S030643790100014X (disclosing the tools for managing e-services in a restaurant)

Reasons for Removing the Double Patenting Rejection
The reasons for withdrawal of the rejection of claims 1-20 under 35 U.S.C. Double Patenting  can be found below the Applicant’s Remarks of 01/11/2021:
“Applicant submits herewith a Terminal Disclaimer on the basis that U.S. Patent No. 10,640,357 and the present application are commonly owned by RESTAURANT TECHNOLOGY INC.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624